20-12117-mew         Doc 235        Filed 02/09/21 Entered 02/09/21 15:23:05                    Main Document
                                                Pg 1 of 8



    KLESTADT WINTERS JURELLER
    SOUTHARD & STEVENS, LLP
    200 West 41st Street, 17th Floor
    New York, New York 10036
    Telephone: (212) 972-3000
    Facsimile: (212) 972-2245
    Tracy L. Klestadt
    Kathleen M. Aiello

    Counsel to 175 East 74th Corporation

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
 In re                                                     :
                                                           :             Chapter 11
                                  1
 COSMOLEDO, LLC et al.                                     :
                                                           :             Case No. 20-12117 (MEW)
                                                           :
                                    Debtors.               :             (Jointly Administered)
-----------------------------------------------------------x

     DECLARATION OF DEBORAH GINSBERG IN SUPPORT OF 175 EAST 74TH
  CORPORATION’S OBJECTION TO MK USA, LLC’S MOTION TO ENFORCE THE
 ORDER (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
  ASSETS, FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES, (B)
       AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
    EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND (C) GRANTING
           RELATED RELIEF AGAINST 175 EAST 74TH CORPORATION

          I, Deborah Ginsberg, pursuant to 28 U.S.C. § 1746 hereby declare as follows:

          1.     I am a resident of 175 East 74th Street and a member of the board of the residential

cooperative apartment corporation known as 175 East 74 Street Corporation (the “Landlord”). I

am authorized to execute this declaration (the “Declaration”) on behalf of the Landlord. If called


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Cosmoledo, LLC (6787); Breadroll, LLC (3279); 688 Bronx Commissary, LLC (6515); 95 Broad
Commissary, LLC (2335); 178 Bruckner Commissary, LLC (2581); 8 West Bakery, LLC (6421); NYC 1294 Third
Ave Bakery, LLC (2001); 921 Broadway Bakery, LLC (2352); 1800 Broadway Bakery, LLC (8939); 1535 Third
Avenue Bakery, LLC (1011); 2161 Broadway Bakery, LLC (2767); 210 Joralemon Bakery, LLC (4779); 1377 Sixth
Avenue Bakery, LLC (9717); 400 Fifth Avenue Bakery, LLC (6378); 1400 Broadway Bakery, LLC (8529); 575
Lexington Avenue Bakery, LLC (9884); 685 Third Avenue Bakery, LLC (9613); 370 Lexington Avenue Bakery, LLC
(0672); 787 Seventh Avenue Bakery, LLC (6846); 339 Seventh Avenue Bakery, LLC (1406); and 55 Hudson Yards
Bakery, LLC (7583).

                                                         1
20-12117-mew      Doc 235     Filed 02/09/21 Entered 02/09/21 15:23:05            Main Document
                                          Pg 2 of 8



upon to testify, I could and would competently testify to the facts set forth herein based on my

personal knowledge of those facts, events and transactions.

        2.     I submit this Declaration in support of 175 East 74th Street Corporation’s Objection

(the “Objection”) to MK USA, LLC’s Motion to Enforce the Order (A) Approving the Sale of

Substantially All of the Debtors’ Assets, Free and Clear of All Liens, Claims and Encumbrances,

(B) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases and (C) Granting Related Relief against 175 East 74th Corporation (the “Motion”).

        3.     At all times relevant to the Motion and with respect to any of my interactions with

Aurify or its advisors and professionals, I was acting in my personal capacity and as a member of

the Landlord’s board, not as a financial advisor as inaccurately and inappropriately alleged in

Aurify’s Motion. See Motion at ¶ 15.

                               PRELIMINARY STATEMENT

        4.     As set forth at length in the Objection, Aurify’s Motion is unnecessary and should

be denied. Moreover, the Bankruptcy Court should enforce its own Order (I) Authorizing (a)

Rejection of Certain Unexpired Leases of Nonresidential Real Property and (B) Abandonment of

Certain Personal Property in Connection Therewith Each Effective as of a Sale Hearing and ((II)

Granting Related Relief (the “Abandonment Order”) [ECF No. 165], entered on November 2,

2020.

        5.     The Abandonment Order is perfectly clear and the Landlord was entirely within

reason to rely on the unambiguous terms of the Abandonment Order regarding the disposition of

the furniture, fixtures and equipment (the “FF&E”) remaining on the Landlord’s premises located

at 175 East 74th Street, New York, New York (the “Premises”) after the Debtors in the above-

captioned chapter 11 cases, rejected the lease it maintained with the Landlord (the “Lease”).



                                                2
20-12117-mew      Doc 235     Filed 02/09/21 Entered 02/09/21 15:23:05            Main Document
                                          Pg 3 of 8



                                RELEVANT BACKGROUND

       6.      I respectfully refer the Court to the Abandonment Order and the Debtors’ Motion

of the Debtors for Orders (I) Scheduling Hearing to Consider (A) Sale of Substantially All of the

Debtors’ Assets, Free and Clear of All Liens, Claims and Encumbrances, Subject to Higher And

Better Offers And (B) Assumption and Assignment of Leases and Executory Contracts; (II)

Scheduling Hearing to Consider Approval of Stalking Horse Agreement, Related Bid Protection

and Bidding Procedures for the Conduct of an Auction; (III) Fixing a Cure Claims Bar Date with

Respect to the Assumption of Leases and Executory Contracts; (IV) Fixing Manner and Notice of

Sale Hearing; (V) Authorizing the Debtors to Sell Assets, Free and Clear of All Liens, Claims and

Encumbrances, Subject to Higher and Better Offers; (VI) Authorizing Assumption and Assignment

of Leases and Executory Contracts; and (VII) Granting Related Relief (the “Sale Motion”) [ECF

No. 18], along with the transcript of the hearing on the Sale Motion held before this Court on

October 29, 2020 (the “Sale Hearing”), for a full recitation of the facts and circumstances leading

up to the entry of the Abandonment Order.

       7.      This Declaration only includes herein those facts that occurred after the Sale

Hearing to which this Court is unaware and of which I have personal knowledge.

       8.      On October 30, 2020 at 2:23 p.m. (the “Mehl October 30th Email”), I was contacted

by Spence J. Mehl, Senior Vice President of RCS Real Estate Advisors (“RCS”), real estate advisor

to Aurify, who, by email requested the Landlord’s written consent to Aurify’s offer that the

proposed tenant (Aurify) has not removed certain fixtures, furniture and equipment (“FFE”) that

it otherwise would have removed and Landlord would waive any rent, fees, expenses or other

charges from and after November 2, 2020 until November 9, 2020, while the parties continue




                                                3
20-12117-mew      Doc 235     Filed 02/09/21 Entered 02/09/21 15:23:05           Main Document
                                          Pg 4 of 8



negotiating in good faith regarding a potential new lease. A true and correct copy of the October

30th e-mail communication is annexed hereto as Exhibit 1.

        9.     On October 30, 2020 at 6:39 p.m. (the “Ginsberg October 30th Email”), I responded

to Mr. Spence with a counteroffer that the Landlord would agree not to remove the FF&E on the

Premises, provided that, Aurify, by and through RCS, would agree to satisfy a number of other

conditions and terms required by the Landlord. Many of these terms proposed in the Landlord’s

counteroffer to Aurify incorporated the rules and guidelines of the Landlord’s residential

cooperative apartment corporation. See Exhibit 1 at p. 2.

        10.    I did not receive a response to the Ginsberg October 30th Email on October 31,

2020.

        11.    I did not receive a response to the Ginsberg October 30th Email on November 1,

2020.

        12.    I did not receive a response to the Ginsberg October 30th Email on November 2,

2020.

        13.    On November 2, 2020 at 12:25 p.m., the Bankruptcy Court entered the

Abandonment Order on the docket for the Debtors’ Chapter 11 Cases.

        14.    On November 2, 2020 at 11:59 p.m., by the clear terms of the Abandonment Order,

the landlords, including this Landlord, were “authorized to dispose of FF&E in their sole and

absolute discretion without liability to the Debtors or any third party upon such

abandonment.” See Abandonment Order at ¶ 7.

        15.    On November 3, 2020 at 9:55 a.m. (the “Ginsberg November 3rd Email”), I sent an

email to Mr. Mehl noting his lack of response to and revoking the Landlord’s (counter)offer in the

Ginsberg October 30th Email.       The Ginsberg November 3rd Email made clear that the



                                                4
20-12117-mew      Doc 235     Filed 02/09/21 Entered 02/09/21 15:23:05              Main Document
                                          Pg 5 of 8



Abandonment Order will govern the disposition of the FF&E and the other terms contained in the

Ginsberg October 20th Email. See Exhibit 1 at p. 2.

       16.     I have not had anything further communications with Mr. Mehl since the Ginsberg

November 3rd Email.

       17.     On November 5, 2020, the Landlord’s counsel received a letter from Aurify’s

counsel.

                                         CONCLUSION

       18.     The Abandonment Order is clear and unambiguous regarding the disposition of the

FF&E on the Landlord’s Premises. The Landlord reasonably relied on the clear terms of the

Abandonment Order in its communications with Aurify. Aurify’s Motion is nothing more than its

attempt to get a second bite at the relief granted in the Abandonment Order. Thus, Aurify’s Motion

should be denied, the Abandonment Order enforced and the Landlord entitled to dispose of the

FF&E on its Premises in its “sole and absolute discretion without liability to the Debtors or any

third party upon such abandonment.”

       I declare under penalty of perjury that the foregoing is true and correct.



Executed: February 7, 2020
          New York, New York
                                                             /s/ Deborah Ginsberg________
                                                             Deborah Ginsberg
                                                             175 East 74th Corporation




                                                 5
20-12117-mew   Doc 235   Filed 02/09/21 Entered 02/09/21 15:23:05   Main Document
                                     Pg 6 of 8




                 Exhibit 1
20-12117-mew        Doc 235          Filed 02/09/21 Entered 02/09/21 15:23:05      Main Document
                                                 Pg 7 of 8

  From:            Deborah Ginsberg
  To:              Spence Mehl
  Cc:              Mikel Marku; Neil Rappaport; Limor Geller
  Subject:         Re: 1294 3rd Ave MK
  Date:            Tuesday, November 3, 2020 9:54:35 AM


 Spence,

 Given that we haven’t heard from you regarding the below and the bankruptcy order that was
 entered yesterday provides otherwise, the terms of the bankruptcy order will govern the
 disposition of the FF&E and the other terms contained below.

 We’re talking to Aurify directly and still remain optimistic that we will reach a mutually
 beneficial agreement.

 Best,
 Deborah

 Sent from my iPad


         On Oct 30, 2020, at 6:39 PM, Deborah Ginsberg <deborah.ginsberg@gmail.com>
         wrote:


         ﻿
         ﻿
         ﻿Spence, thanks for your note and for taking the time to speak earlier.

         To confirm, Landlord agrees to waive collection of base rent from Aurify, the
         prospective new tenant, from the date of receipt of Notice of Rejection from the
         debtor through November 9, 2020, to accommodate discussions around a potential
         new lease agreement in recognition that Aurify’s personal property (“FFE”) will
         remain on the premises.

         With respect to the removal of FFE located at the premises, in the event that a
         new lease agreement is not agreed, Landlord requires that you submit the list of
         items to be removed, and the persons that will participate in such removal,
         including contractors and subcontractors, if any, so that we can review and
         coordinate with building management to ensure compliance with all building
         requirements.

         If at any time either party terminates discussions around a new lease (which must
         be by written notice, including email, directed to Spence Mehl and/or Warren
         Kiersh, of RCS), the proposed tenant and its agents shall have three business days
         following the date of such notice of termination to remove FFE located at the
         premises, which removal must comply with the building rules and regulations of
         175 East 74th Street Corporation, in all respects, including without limitation,
         provision of certificates of insurance and hold harmless agreements from all
         persons who enter the property.
20-12117-mew      Doc 235           Filed 02/09/21 Entered 02/09/21 15:23:05                   Main Document
                                                Pg 8 of 8

      If such FFE is not removed within three business days of such notification, the
      FFE will be deemed abandoned by the proposed tenant and shall immediately
      become the property of Landlord without the requirement of any further action.

      By reply email, kindly acknowledge receipt of this email and your agreement with
      these terms.

      Thanks,
      Deborah

      Sent from my iPad


            On Oct 30, 2020, at 2:23 PM, Spence Mehl
            <smehl@rcsrealestate.com> wrote:


            ﻿

            Dear Deborah:,

            In recognition of the ongoing and constructive discussions between
            Landlord and proposed tenant, the proposed tenant has not removed
            certain fixtures, furniture and equipment (“FFE”) that it otherwise would
            have removed. To accommodate continued discussions about a potential
            new lease agreement, Landlord agrees to waive any rent, fees, expenses
            or other charges from and after November 2, 2020 until November 9,
            2020. During that time, the parties will continue negotiating in good faith
            about a potential new lease agreement. If at any time either party
            terminates those discussions (which must be by written notice, including
            email), the proposed tenant and its agents shall have three business days
            following the date such notice of termination is received to remove FFE
            located at the premises, otherwise such FFE owned by proposed tenant
            shall be deemed abandoned to the Landlord.

            --------------------------------------------------------------------------------
            Spence J. Mehl - Senior Vice President

            RCS Real Estate Advisors
            Innovative Solutions for the Retail Industry


            470 7th Avenue | New York, NY 100018

            T  212 300 5375
            M 718 781 9064

            smehl@rcsrealestate.com
            www.rcsrealestate.com
